United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT              November 25, 2003
                     _______________________
                                                      Charles R. Fulbruge III
                           No. 98-20255                       Clerk
                     _______________________

    N.W. ENTERPRISES INCORPORATED; AMETHYST ENTERPRISES INC;
     CAMPUS INVESTMENTS INCORPORATED; 1431 WEST 18TH, INC.,

                                          Plaintiffs - Appellees,

                   FTU INC.; DAJO INC.; ICE EMBASSY INC.;
     TEXAS RICHMOND CORPORATION; ANDREA STAFFORD; FRANK I. KENT;
      NAOMI L. PARRISH; ANN MARIE HASSELBACH; JEANNE L GRIGSBY;
          SUSAN BOYLE; DANA LYNN THOMAS; KIMBERLY ANN DUSHMAN;
            MICHELLE HADLEY; COLLEEN CLOER; LEAH MARIE WILSON;
         CARLA K. EATON; CHERYL THOMPSON; ROBERT G. FUREY; HFR
    ENTERPRISES, INC.; ANDREA HILL; GINA OLIVER; HEATHER WELDIN;
 CHARISMA BARRY; DONNA SOTO; ANDREA ALLBRIGHT MARCO; AHD HOUSTON
  INC., a Texas Corporation d/b/a Centerfolds; DNW HOUSTON, INC;
                PARABAR CO, doing business as Paradise Club;
           JANE DOE ONE, Applicants; JANE DOE TWO, Applicants;
           DEE & DEE ENTERPRISES, INC.; 9924 I-45 NORTH, INC.;
      HI-HOUSTON, INC.; CHARLES WESLEY, INC.; CHIL SOUNG, INC.,
    doing business as BJ's 24 Hour Newsstand; DARIS, INC., doing
     business as Riveria Cabaret; GNCD, INC., doing business as
     Fantasy South; RUDE DOG II, INC., doing business as Scores
     Cabaret; LONE STARR MULTI THEATRES, INC., doing business as
Cinema West; AVW, INC., doing business as Adult Video Megaplexxx;
CLMS, INC., doing business as 24 Hour Video & News; C-SNAP, INC.,
 doing business as Interludes; EAST BAY, INC., doing business as
 East Tex 24 Hour News & Video, doing business as Hempstead Adult
     Bookstore, none, doing business as XTC Cabaret Center; TNT
  SERVICES, INC., doing business as Xcalibur; 9834 JENSEN, INC.,
     doing business as Harlem Knights; 8503 NORTH FREEWAY, INC.,
    doing business as Fantasy Cabaret; CORPORATE CLUBS OF TEXAS,
        INC., doing business as Fantasia I XTC; US CLUBS, INC.,
    doing business as Fantasia III XTC; XTC CABARET, INC., doing
     business as XTC; DHL INC., doing business as Executive XTC;
         CHERIE FELDMAN, doing business as Executive Playmates;
         EVE ENTERPRISES, INC., doing business as Club Royale;
             LONG TRAN, doing business as Ellington Newsstand;
    NIEN X. NGUYEN, doing business as DT Video; WMF INVESTMENTS,
       INC., doing business as Chesapeake Bay; AKM, INC., doing
  business as Gigi's Cabaret; DHR, INC., doing business as Hi-10
        Cabaret; PANAH, INC., doing business as Mirage Cabaret;
   R & R ENTERTAINMENT, INC., doing business as Moments Cabaret;
        SSD ENTERPRISES, INC., doing business as Ritz Cabaret;
  HHE, INC., doing business as Passion Cabaret; F & R CLUB, INC.
    doing business as Silk Bar & Grill Cabaret; ATCOMM SERVICES,
        INC., doing business as Broadsteets; HOUMAN SHAGHAGI,
    doing business as Foxxy's Cabaret; SOUTHEAST TEXAS VENTURES,
 A TEXAS JOINT VENTURE, doing business as The Trophy Club; KMRC,
INC., doing business as LaChatte; ARIS MYLONAS, doing business as
Baby Dolls Saloon; MK CLUB & RESTAURANTS, INC., doing business as
  Moulin Rouge; 10128 TDC 1, INC., doing business as Texas Dolls
   Cabaret; SOUTHWEST CLUBCO, INC., doing business as Playmates;
  DUNCAN BURCH, INC., doing business as Michael's International;
    OBSESSION CABARET, INC., doing business as Obession Cabaret;
  NORMAN R. GLENN, doing business as West Mt. Houston Newsstand,
     doing businessas Far West News, doing business as Highway 6
     Newsstand; JAMES DREW, doing business as Gold Touch Stress
         Clinic and Velvet Touch Stress Clinic; PETE CASERLY,
            doing business as Northwest News; A TO X VIDEO,
           doing business as Pacific Management Enterprises;
              HUGHES & ST. CLAIR, INC., doing business as
     Pacific Management Enterprises; QUASAR INTERNATIONAL, INC.,
           doing business as Pacific Management Enterprises;
        VIDEO NEWS, INC., doing business as Pacific Management
 Enterprises; CHUCK WESLEY, doing business as Pacific Management
    Enterprises; CHUCK WESLEY, INC., doing business as Northwest
      News; JACOB BORENSTEIN, doing business as Northwest News;
        12851-59 WESTHEIMER, INC.; 608 WEST MT. HOUSTON, INC.;
        GINO A. BARONE, doing business as Ban Management Co.,
          also known as Consolidated Video, doing business as
               Hillcroft News & Video, doing business as
           Telephone Road News & Video; HEAVEN VIDEO & NEWS;
        AIRLINE VIDEO AND THAI COMPANY; CITY WIDE GROUP, INC.,
     doing business as Studz News; ANS, INC. DBA LONE STAR NEWS,
        doing business as Lone Star News, NORTHSTAR, INC. DBA
     NORTH FREEWAY NEWS; NORTHEAST, INC. DBA GULF FREEWAY NEWS,
  doing business as Gulf Freeway News; EASTEX 24-HOUR NEWSSTAND;
         G. W. ROGERS; R. GLASS; G. HUMPHREY; D. L. STONEHAM;
      L. J. PUTTERMAN; M. ROBERTS; V. L. AUZSTON; J. J. LANGEN;
      H. PEREZ; A. LUCKE; Y. HINOJOSA; A. N. MCMILLEN; B. WEBB;
      R. STERNES; S. MONGONIA; K. MARTIN; N. ROBERTS; V. GOBEA;
       D. QUICK; K. WARREN; R. SANCHEZ; S. JUREK; N. ESPINOZA;
      C. EMERY; K. MARTIN; C. COMBS; J. DAMPIER; W. KALINOWSKI;
   J. CRENSHAW; L. M. BATES; H. MACTAVISH; T. DOVE; E. CASTILLO;
  K. K. HANNAN; C. J. SHARPE; A. A. COOK; N. BAILEY; T. R. KING;
      L. B. MEAGHER; N. HENRY; A. BAILEY; D. DODSON; J. SUAREZ;
         A. N. MCMILLAN; K. ROSENBERRY; C. GARCIA; M. FISHER;
         D. M. MUENZLER; T. J. OAKLEY; D. CARSWELL; A. KELLY;

                                2
           T. WESTERN; K. A. RADAR; L. PHILLIPS; T. JONES;
            A. GIBSON; G. PIERCE; N. NEUENFELDT; T. ALLEN;
     S. L. WHITTNEBURG; P. A. BUFFIN; C. VAUGHN; T. L. ALDAPE;
   S. Y. NORENO; L. TAUAREZ; T. DARDAS; N. BARRY; T. STANDRIDE;
  J. D. BURDEN; S. S. SALAZAR; H. L. LOCOCO; S. BRADY; S. NNOLI;
       E. I. STREET; D. JORGENSON; D. G. LEWIS; P. Z. GERMAN;
   J. M. ROGERS, J.R.; B. TEMPLEMIRE; R. DUNCAN; J. EASTERWOOD;
            J. C. ACRES; W. TEMPLEMIRE, JR.; TRUMPS, INC.,
       doing business as Rick's Cabaret, A Texas Corporation;
   ANDREW SEFIA, doing business as Rumors, and others similarly
      situated; D. HOUSTON, INC., doing business as Treasures,
   a Texas Corporation S.E. MANAGEMENT, INC., doing business as
Northshore Video and News, JEANA WILEY, Operator of Southeastern
                   Management; NORMAN S. HARRISION,

              Intervenor Plaintiffs - Appellees-Cross-Appellants,

ELGIN INVESTMENT COMPANY, LTD, doing business as French Quarter
   Theater; KQ INVESTMENTS, doing business as Amenity Caberet;
   MARK THAI DO; doing business as Dong Kyong Modeling Studio;
    DSSS ARIA MERICA, INC., doing business as Solid Platinum,
 a Texas Corporation; MARKETING ORGANIZATION OF AMERICA, INC.,
    doing business as Exclusive Tanning, a Texas Corporation;
BUDGET DISTRIBUTORS, INC., doing business as Franc's of Beverly
    Hills, a Texas Corporation; MICHAEL D'S RESTAURANT, INC.,
        doing business as Houston Salon & Fitness Center,
   doing business as Texas Health Salon, a Texas Corporation;
     LE CRAZYHORSE CABARET ASTRODOME, INC., doing business as
   Malibu Resorts, doing business as Sensational Impressions,
             a Texas Corporation; EPZ TRADING COMPANY,
   doing business as Texas Health Salon, a Texas Corporation;
  DEUX SOEUR ENTERPRISES, INC., doing business as Native Tan,
  a Texas Corporation; LIMERICK, INC., doing business as Video
   Specials, a Texas Corporation; YOU’RE A TO X VIDEO OUTLET,
                     INC., a Texas Corporation,

                               Intervenor Plaintiffs - Appellees,

                               v.

                        CITY OF HOUSTON,

                            Defendant - Appellant-Cross-Appellee.

                    _______________________


                               3
                          No. 98-20885
                    _______________________

  N. W. ENTERPRISES INCORPORATED; AMETHYST ENTERPRISES, INC.;
    CAMPUS INVESTMENTS INCORPORATED; 1431 WEST 18TH, INC.;

                        Plaintiffs - Appellees-Cross-Appellants,

     FTU INC.; DAJO, INC.; ICE EMBASSY, INC.; TEXAS RICHMOND
CORPORATION; ANDREA STAFFORD; FRANK I KENT; AHD HOUSTON, INC.,
   a Texas Corporation d/b/a Centerfolds; DNW HOUSTON, INC.;
   PARABAR CO, doing business as Paradise Club; JANE DOE ONE,
  Applicants; JANE DOE TWO, Applicants; DEE & DEE ENTERPRISES,
 INC.; 9924 I-45 NORTH, INC.; HI-HOUSTON, INC.; CHARLES WESLEY,
   INC.; D HOUSTON, INC., doing business as Treasures, a Texas
   Corporation; HFR ENTERPRISES, INC.; ANDREA ALLBRIGHT MARCO;
   NAOMI L. PARRISH; ANN MARIE HASSELBACH; JEANNE L. GRIGSBY;
       SUSAN BOYLE; DANA LYNN THOMAS; KIMBERLY ANN DUSHMAN;
        MICHELLE HADLEY; COLLEEN CLOER; LEAH MARIE WILSON;
    CARLA K. EATON; ANDREA HILL; GINA OLIVER; HEATHER WELDIN;
   CHARISMA BARRY; DONNA SOTO; CHERYL THOMPSON; ROBERT FUREY,

             Intervenor Plaintiffs - Appellees-Cross-Appellants,

                              and

  CHIL SOUNG, INC., doing business as BJ's 24 Hour Newsstand;
         ET AL (referred to as Chil Soung Appellants),

             Intervenor Plaintiffs - Appellees-Cross-Appellants,

       KQ INVESTMENTS, doing business as Amenity Cabaret;
  MARK THAI DO, doing business as Dong Kyong Modeling Studio;
 NORMAN S. HARRISON; DSSS ARIA MERICA, INC., doing business as
                Solid Platinum, a Texas Corporation;
  MARKETING ORGANIZATION OF AMERICA, INC., doing business as
              Exclusive Tanning, a Texas Corporation;
BUDGET DISTRIBUTORS, INC., doing business as Franc's of Beverly
   Hills, a Texas Corporation; MICHAEL D'S RESTAURANT, INC.,
        doing business as Houston Salon & Fitness Center,
  doing business as Texas Health Salon, a Texas Corporation;
    LE CRAZYHORSE CABARET ASTRODOME, INC., doing business as
  Malibu Resorts, doing business as Sensational Impressions,
  a Texas Corporation; EPZ TRADING COMPANY, doing business as
             Texas Health Salon, a Texas Corporation;
  DEUX SOEUR ENTERPRISES, INC., doing business as Native Tan,

                               4
                       a Texas Corporation;
   LIMERICK, INC., doing business as Video Specials, a Texas
Corporation; YOUR A TO X VIDEO OUTLET, INC., a Texas Corporation;
                  ELGIN INVESTMENT COMPANY, LTD,
            doing business as French Quarter Theater,

                                     Intervenor Plaintiffs - Appellees,

                                      v.

                              CITY OF HOUSTON,

                                 Defendant - Appellant-Cross-Appellee.



            Appeals from the United States District Court
                  for the Southern District of Texas


Before GARWOOD, JONES, and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:

            These appeals and cross-appeals by the City of Houston and

regulated entities arise out of an action brought by 105 individuals

and 88 adult entertainment establishments challenging the City of

Houston’s 1997 amendments to its ordinances governing sexually

oriented businesses (SOBs).          We overrule the district court’s

determination that certain provisions of the amendments should be

treated as content-based and thus subject to strict scrutiny.

Instead, all of the provisions of City Ordinance 97-75 challenged

on First Amendment grounds should be subjected to intermediate

scrutiny.      We   reverse    and   remand   the   court’s   holding   that

invalidated the provisions of the amendments that extended the

distance regulations for SOBs.        We dismiss for lack of appellate


                                      5
jurisdiction the court’s partial rulings on the provisions that

included public parks and redefined multi-family dwellings for

purposes of establishing buffer zones between SOBs and protected

land uses.          We affirm the district court’s judgment in nearly all

other respects.

                                      BACKGROUND

                  City Ordinance 97-75 is the most recent in a long line of

ordinances enacted by the City of Houston to regulate SOBs.1                   In

1977,       the    City   enacted   Ordinances   77-1259   and   77-1260,   which

prohibited the operation of adult commercial establishments within

2,000 feet of any church, school, or other educational or charitable

institution.          N.W. Enters., Inc., 27 F. Supp. 2d at 770.            This

ordinance was struck down by a federal district court on First and

Fourteenth Amendment grounds; on appeal this court did not reach the

constitutional issues.          Id.

                  The City of Houston enacted new ordinances in 1983, 1985,

1986, 1991, and 1997.          Under the 1985 version of the ordinance (as

amended in 1986), SOBs were prohibited from operating within 750

feet of a school, church or place of worship, or daycare center; or

within 1,000 feet of any other SOB, or on any other tract of land

for which seventy-five percent or more of the tracts within a 1,000-

foot radius were residential.            Id.     The 1985/1986 ordinance also



        1
            For a more detailed recounting of the history of the City of
Houston’s regulation of SOBs, see N.W. Enters., Inc. v. City of Houston, 27 F.
Supp. 2d 754, 770-72 (S.D. Tex. 1998).

                                          6
regulated the exterior decor and signage of SOBs.                  Id.    These

regulations were upheld against various constitutional challenges

in SDJ, Inc. v. City of Houston, 837 F.2d 1268 (5th Cir. 1988),

cert. denied sub nom., M.E.F. Enters., Inc. v. City of Houston, 489

U.S. 1052 (1989).

            Ordinance 97-75 was enacted on January 15, 1997.                  It

significantly amended Houston’s ordinances governing SOBs. Several

aspects of 97-75 are challenged in this case:            (1) the increase in

the minimum distance from 750 feet to 1,500 feet between an SOB and

protected land uses; (2) the addition of public parks to the list

of protected land uses; (3) the increased importance of multi-family

dwellings in determining whether an area is at least seventy-five

percent residential; (4) regulations of “adult mini-theatres”; (5)

delayed    implementation    and   amortization     provisions;     (6)   added

restrictions on exterior signs; (7) added requirements regarding

interior lighting, design and layout; and (8) licensing of managers

and entertainers.

            The appellees filed suit a week after the ordinance was

enacted.    In 1998, the district court granted summary judgment on

most of the issues in the case.2           The district court held that the

portion of the ordinance increasing the distance requirements was


      2
            The district court issued three separate opinions: (1) Amended
Memorandum Opinion and Order of June 9, 1998, N.W. Enters., Inc., 27 F. Supp. 2d
at 754; (2) Supplemental Memorandum Opinion and Order of June 11, 1998, N.W.
Enters., Inc., 27 F. Supp. 2d at 860; and (3) Amended Memorandum Opinion and
Order Regarding Conspicuous Display Requirement of August 10, 1998, N.W. Enters.,
Inc., 27 F. Supp. 2d at 913.

                                       7
an unconstitutional content-based regulation that must be reviewed

with strict scrutiny under the First Amendment.   The court denied

summary judgment on whether it was constitutional to add public

parks to the list of protected uses and on the modification of the

treatment of multi-family dwellings, finding genuine issues of

material fact as to whether there would be sufficient alternative

avenues of communication for the SOBs if these modifications were

upheld.   The court upheld nearly all of the provisions of the

ordinance related to exterior and interior appearance, implementa-

tion and amortization, finding that they were content-neutral

regulations that survive intermediate scrutiny. The court subjected

the signage provision’s application to § 216 of the Texas Local

Government Code.    The court upheld the regulations pertaining to

adult mini-theatres.   The court upheld the permit requirements for

entertainers and managers under intermediate scrutiny but enjoined

the City of Houston from requiring on individuals’ applications the

disclosure of personal phone numbers, home addresses, and criminal

record information beyond what the Ordinance uses in granting or

denying a permit.   The court also enjoined the City from requiring

managers to conspicuously display personal identification cards

while working in SOBs, as it found this requirement a content-based

regulation that does not withstand strict scrutiny.

                         STANDARD OF REVIEW




                                 8
            We review a district court’s grant of summary judgment de

novo.    Hodges v. Delta Airlines, Inc., 44 F.3d 334, 335 (5th Cir.

1995) (en banc).    Summary judgment is appropriate when, viewing the

evidence and all justifiable inferences in the light most favorable

to the non-moving party, there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law.

Hunt v. Cromartie, 526 U.S. 541, 552 (1999); see also FED. R. CIV. P.

56(c).    If the moving party meets its burden, the non-movant must

designate specific facts showing there is a genuine issue for trial.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc).    We review questions of statutory interpretation de novo.

Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999).

                                   DISCUSSION

            Several dozen issues are raised on appeal by the parties.

Overarching the discussion are the questions whether strict or

intermediate scrutiny governs the constitutional analysis of the

Ordinance   and   whether    the    Ordinance   generally   violates   state

constitutional or statutory provisions.            We will discuss these

issues first.     Next we will address 97-75's provisions that limit

the location of SOBs.       The interpretation and constitutionality of

amended regulations for the physical structure and exterior signage

of SOBs comprise the third section of the opinion.             Finally, we

consider issues surrounding the licensing of SOB employees.

I.   General Issues



                                       9
A.   Strict or Intermediate Scrutiny

           While no sea change occurred in the constitutional status

of SOBs during the pendency of this case on appeal, the Supreme

Court refined the Renton test3 in the interim, see City of Los

Angeles v. Alameda Books, Inc., 535 U.S. 425, 122 S.Ct. 1728 (2002),

and partially superseded the district court’s analysis.             In Alameda

Books, the Court majority (including Justice Kennedy in a separate

concurrence) reaffirmed the three-part Renton test, which considers

(a) whether a sexually oriented business zoning ordinance is a time,

place and manner regulation; (b) whether the ordinance is aimed at

the content of sexually-oriented speech (content-based) or the

“speech’s” secondary effects on the community (content-neutral); and

after passing those tests, (c) whether the ordinance is designed to

serve a substantial governmental interest and leaves open reasonable

alternative avenues of communication.          See Alameda Books, 535 U.S.

at 433-34, 122 S.Ct. at 1733-34, citing City of Renton, 475 U.S. at

47, 106 S.Ct. at 930.

           In that opinion, the Court expressly distinguished between

the second and third parts of the Renton test, explaining that:

     The former    requires   courts   to verify    that   the
     “predominate concerns” motivating the ordinance “were
     with the secondary effects of adult [speech], and not
     with the content of adult [speech].” The latter inquiry
     goes one step further and asks whether the municipality
     can demonstrate a connection between the speech regulated
     by the Ordinance and the secondary effects that motivated

      3
            City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50, 106 S.Ct.
925, 930 (1986).

                                      10
      the adoption of the Ordinance. Only at this stage did
      Renton contemplate that courts would examine evidence
      concerning regulated speech and secondary effects.

Id. at 440-41, 122 S.Ct. 1728 (quoting Renton, 475 U.S. at 47,

106   S.Ct.    925)   (alterations   in   original).   According   to   the

majority, intermediate scrutiny applies to SOB regulations whenever

the governmental entity was predominantly concerned with regulating

secondary effects of adult speech. Justice Kennedy agreed that “the

central holding of Renton is sound:         a zoning restriction that is

designed to decrease secondary effects and not speech should be

subject to intermediate rather than strict scrutiny.”              Alameda

Books, 535 U.S. at 448, 122 S.Ct. 1728 (Kennedy, J., concurring).

Consequently, while Justice Kennedy takes issue with the plurality’s

use of the content-based/content-neutral dichotomy in these cases,

he, too, would apply the intermediate scrutiny standard to regulate

secondary effects of adult speech so long as a municipal regulation

does not ban the protected speech.

              The district court intermingled the second and third

prongs of the Renton test in a way rejected by the Alameda Books

majority.       To determine the City’s “predominant concern,” the

district court felt it should ascertain “whether the City Council

relied on evidence in the legislative record from which it could

have determined that negative secondary effects associated with

adult businesses actually exist and that the proposed regulations

would in some way address these effects.”         N.W. Enters., Inc., 27

F. Supp. 2d at 776 (emphasis added).         The district court required

                                     11
this double proof before assessing the standard of review (strict

or intermediate scrutiny) applicable to each provision of 97-75.

For example, in discussing whether the provision that increased from

750 to 1,500 feet the distance an SOB must be located from certain

land uses was content-neutral or content-based, the court repeatedly

stated that there was no evidence in the record before the City

Council that SOBs caused secondary effects more than 750 feet but

less than 1,500 feet away.        N.W. Enters., Inc., 27 F. Supp. 2d at

805, 870, 875.     Alameda Books forecloses this approach.

           The standard of constitutional scrutiny, after Alameda

Books, and taking into account Justice Kennedy’s concurrence, is

simply whether Ordinance 97-75 addressed secondary effects of adult

speech, as demonstrated by the legislative record submitted by the

City. Even before Alameda Books, however, neither the Supreme Court

nor this court required proof of the efficacy of an ordinance in

order to determine the constitutional review standard.              This court

has invariably analyzed ordinances regulating SOBs as content-

neutral time, place, and manner restrictions where the legislative

record demonstrated that the municipality’s predominant concern was

to regulate secondary effects of SOBs and not to censor the

expression itself.4      Thus, in SDJ, Inc., as in other cases, this

      4
            See, e.g., Encore Videos, Inc. v. City of San Antonio, 330 F.3d 288,
291 (5th Cir. 2003)(treating ordinance as content-neutral where this court had
previously found that the city had specific evidence of secondary effects); LLEH,
Inc. v. Wichita County, Tex., 289 F.3d 358, 368 (5th Cir. 2002) (finding adequate
evidence that county’s predominant concern was reducing secondary effects where
legislature gathered evidence of secondary effects related to SOBs and the
measures taken by other legislatures); Lakeland Lounge of Jackson, Inc. v. City

                                      12
court treated the ordinance at issue as a content-neutral regulation

where “the findings of the Houston council as to the secondary

effects of sexually oriented businesses satisfy [the court] . . .

that the city’s predominant concern was with secondary effects and

not the content of expression itself.”          837 F.2d at 1273 (emphasis

added).5     This   line    of   case    fulfills   Renton,    which,    while

reiterating that legislators’ subjective motivations alone cannot

condemn an otherwise constitutional statute, cited as sufficient the

purpose of the city’s ordinance.         Renton, 475 U.S. at 48, 106 S.Ct.

at 929, quoting United States v. O’Brien, 391 U.S. 367, 383-84, 88

S.Ct. 1673, 1683 (1968). Because that ordinance’s expressed purpose

was to “‘protec[t] and preserv[e] the quality of [the city’s]

neighborhoods, commercial districts, and the quality of urban life,’

not to suppress the expression of unpopular views,” id., the Court

deemed it content-neutral.

           Further, the City need not demonstrate that the City

Council actually relied upon evidence of negative secondary effects

when it enacted 97-75.      A local government can justify a challenged

ordinance based both on evidence developed prior to the ordinance’s



of Jackson, 973 F.2d 1255, 1258-59 (5th Cir. 1992) (analyzing SOB ordinance as
content-neutral where the city council made findings supported by evidence that
SOBs have harmful effects on the community).
      5
            The district court appears to have misread SDJ, as it cited two
paragraphs of that opinion dealing with the third Renton inquiry, transposing an
inapposite discussion to Renton’s content-based/content-neutral second inquiry.
See N.W. Enters., Inc., 27 F. Supp.2d at 777 (citing SDJ, 837 F.2d at 1274). SDJ
applied across-the-board intermediate scrutiny to Houston’s ordinance without
proof of efficacy under Renton’s second prong. See 837 F.2d at 1273.

                                        13
enactment and that adduced at trial.          J & B Entm’t, Inc. v. City of

Jackson, Miss., 152 F.3d 362, 371-72 (5th Cir. 1998) (citing Barnes

v. Glen Theatre, Inc., 501 U.S. 560, 582, 111 S.Ct. 2456, 2469

(1991) (Souter, J., concurring)).          This is because the “appropriate

focus is not an empirical inquiry into the actual intent of the

enacting legislature, but rather the existence or not of a current

governmental   interest    in   the   service    of   which   the    challenged

application of the statute may be constitutional.”6                 Barnes, 501

U.S. at 582, 111 S.Ct. 2469 (Souter, J., concurring).

           To require the legislature to show evidence of negative

secondary effects and of the new regulations’ efficacy requires too

much of the City at this stage in the inquiry.            Disputes over the

effectiveness of the proposed regulations are properly reserved for

the final prong of the Renton analysis.         See, Alameda Books, supra.

           The Houston City Council made express findings of adverse

secondary effects related to SOBs and the City’s interest in

ameliorating those effects.       The preamble to 97-75 states:

     WHEREAS, the City Council finds that sexually oriented
     businesses can exert dehumanizing influences on churches,
     schools, and day care centers, can have negative effects
     on property values, [and] can contribute to increased
     criminal activities in the surrounding areas . . . and
     . . .


      6
            As Justice Souter further noted: “At least as to the regulation of
expressive conduct, ‘we decline to void [a statute] essentially on the ground
that it is unwise legislation which [the legislator] had the undoubted power to
enact and which could be reenacted in its exact form if the same or another
legislator had made a ‘wiser’ speech about it.’” Barnes, 501 U.S. at 582, 111
S.Ct. 2469 (Souter, J., concurring) (quoting United States v. O’Brien, 391 U.S.
367, 384 (1968)).

                                      14
     WHEREAS, the City Council finds that comprehensive new
     land use studies by the Department of Planning and
     Development demonstrate that increasing such distances to
     1,500 feet would not unduly impact the availability of
     conforming sites for sexually oriented businesses; and

     WHEREAS, the City Council finds that increasing such
     distances to 1,500 feet would provide additional and
     needed protection to the community from the adverse
     effects of sexually oriented businesses without depriving
     such businesses of adequate opportunities to locate
     within the City; and

     WHEREAS, the City Council finds that Article III of
     Chapter 28 of the Code of Ordinances should be amended to
     enhance provisions regarding signage, configuration,
     conduct of entertainment, age of admission and related
     matters to reduce the secondary effects of sexually
     oriented businesses upon the community and further
     protect the health, safety and welfare of the public; and

     WHEREAS, the City Council finds that sexually oriented
     businesses provide enhanced opportunities for employee
     participation in various forms of criminal activities,
     including prostitution, lewd conduct, indecent exposure,
     obscenity law violations and related crimes that are
     associated with sexual conduct or sexually-oriented
     materials; and

     WHEREAS, the City has a substantial public concern that
     its residents be protected from criminal activity and be
     protected from casual sexual activity that facilitates
     the spread of sexually transmitted diseases . . . .

Preamble to Ordinance 97-75, at 2, 4.7           Further, as part of its

summary judgment materials, the City introduced sections of the

legislative record supporting its current and former SOB ordinances.



      7
            An eight-member committee of the Houston City Council that proposed
97-75 specifically described its increased distance regulations as a means “to
protect such land uses from the adverse secondary effects of SOBs,” “without
unduly restricting availability of conforming locations for sexually oriented
businesses to operate.” The Committee report systematically explains the need
for the regulations effected by 97-75 in terms of the adverse secondary effects
of SOBs, including increased crime, illicit sexual conduct, and narcotics
violations.

                                     15
See N.W. Enters., Inc., 27 F. Supp. 2d at 803 n.103.                  That

legislative record was held sufficient by this court to justify

characterizing Houston’s prior SOB ordinance as content-neutral.

See SDJ, Inc., 837 F.2d at 1273.

           Together, these materials justify the conclusion that the

City’s predominate concern was to regulate the secondary effects of

SOBs.    Under either the plurality opinion or Justice Kennedy’s

concurrence in Alameda Books, intermediate scrutiny applies.              The

City need not relitigate this issue every time its SOB ordinances

are challenged.    As Justice Souter observed: “Given our recognition

that ‘society’s interest in protecting this type of expression is

wholly different, and of lesser, magnitude, than the interest in

untrammeled political debate,’ I do not believe that a State is

required affirmatively to undertake to litigate this issue in every

case.”   Barnes, 501 U.S. at 584-85, 111 S.Ct. 2470 (Souter, J.,

concurring); see also City of Erie v. Pap’s A.M., 529 U.S. 277, 296-

98 (2000) (O’Connor, J., opinion joined by Rehnquist, C.J., Kennedy

and Breyer, JJ.) (city can rely on the evidentiary foundation found

in other Supreme Court cases regarding secondary effects); Encore

Videos, Inc., 330 F.3d 288, at 291 (5th Cir. 2003) (opinion on reh.)

(where a predecessor ordinance was sufficiently supported to apply

content-neutral review, same findings were sufficient to consider

a   subsequent   ordinance   content-neutral);   BGHA   LLC   v.   City    of

Universal City, Texas, 340 F.3d 295 (5th Cir. 2003).



                                   16
           Because the constitutional standard of review depends only

upon the City’s predominate legislative concern, not its pre-

enactment proof that the ordinance would work, there is no reason

to parse each provision of the ordinance separately to determine the

standard of review. The district court’s conscientious methodology,

bred by its misapplication of the second prong of Renton, was flawed

in this respect. In fact, all parties seem to recognize the court’s

error; although differing in which level of scrutiny they advocate,

they urge us to apply one level consistently to the Ordinance.         The

purpose and scope of the entire Ordinance are reflected in the

above-quoted preamble, which summarizes City Council’s concern about

multiple effects of SOBs.    That all of such effects are targeted by

the Ordinance’s various provisions is clear, as it is also clear

that none of the provisions directly censors adult speech.          Thus,

the   Preamble,   together   with   the   legislative   record,   provides

sufficient evidence to justify an intermediate scrutiny standard of

review to the entirety of 97-75, as a content-neutral enactment.

B.    The “Shell Game” Argument

           Appellees argue that it is unconstitutional for a city to

change the rules repeatedly, with retroactive impact, and to affect

drastically the overwhelming majority of existing adult businesses

each time.   The district court rejected what the SOBs describe as

a “shell game” argument, observing that the City “has the preroga-

tive of experimenting with different possible solutions to municipal



                                    17
problems even when dealing with First Amendment interests.”8               N.W.

Enters., Inc., 27 F. Supp. 2d at 882 (citing City of Renton, 475

U.S. at 52).    The district court further noted that the plaintiffs

“cited no authority for the proposition that enacting a significant

change of rules for adult businesses, even for a second time, in and

of itself violates the First Amendment.”          Id.

           On appeal, no relevant legal authority has been cited in

support of the “shell game” argument.9         Moreover, the SOBs have not

attempted factually to support their contention that the City’s

course of amendments has successively put SOBs out of business.

Their argument also fails, because, as stated by the district court,

it conflicts with the authority expressly reserved to cities in City

of Renton, and reaffirmed in Alameda Books, to experiment with

different possible solutions to municipal problems.               Renton, 475

U.S. at 52, 106 S.Ct. at 931; see also Alameda Books, 535 U.S. at

434, 122 S.Ct. at 1736-37.      Appellees’ broad argument, if accepted,

would hobble municipalities.

C.   Article I, Section 8 of the Texas Constitution




      8
            The district court explained however, that each change to the
ordinance must satisfy “the requisite constitutional test.” Id.
      9
            FTU does cite some cases only for the purpose of declaring them
inapplicable.   Moreover, in its opening brief, FTU cites Gammon v. City of
Anaheim, 73 Cal. App. 4th 186, 86 Cal. Rptr. 2d 194 (Cal. Ct. App. 1999) in
support of its shell game argument.   In Gammon, the court held that the City of
Anaheim could not deny a permit to a sexually-oriented business that met all the
requirements to obtain a permit on the basis that the City may plan to
“redevelop” the area in the future. Id. at 199. FTU makes no effort to explain
why this analysis should apply in the instant case.

                                      18
           AHD contends that Article I, Section 8 of the Texas

Constitution affords broader free speech rights to those involved

in sexually oriented businesses than does the federal Constitution.

This argument is foreclosed by Fifth Circuit precedent.            Woodall v.

City of El Paso, 49 F.3d 1120, 1127-28 (5th Cir. 1995).                   Since

Woodall was written, neither the Texas Supreme Court nor lower state

courts have issued any rulings undermining its conclusion.

D.   97-75's Status as a Texas “Zoning Regulation”

           AHD argues that Ordinance 97-75 is a “zoning regulation”

that was not validly enacted.         In Texas, the passage of zoning

regulations requires compliance with special procedural rules.              But

AHD’s premise is invalid.      This ordinance is no zoning regulation.

The district court thoroughly and completely rejected this argument.

N.W. Enters., Inc., 27 F. Supp. 2d at 795-98.

           First, while the Texas Supreme Court characterized certain

ordinances, which restricted the permissible locations of mobile

homes, as “hav[ing] the effect of a zoning regulation,” the court

also held that the regulations were not “zoning regulations.”             City

of Brookside Village v. Comeau, 633 S.W.2d 790, 793 n.4 (Tex. 1982).

Second,   AHD   cites   no   authority    to   support   its   argument   that

prohibiting adult businesses from locating within 1,500 feet of

churches, schools, day care centers, parks, and residential areas

would   produce   hundreds    of   162-acre    regulated   areas   and    would

effectively comprise a comprehensive land use plan tantamount to



                                     19
zoning.

              Finally, AHD observes that this and other courts have

described      regulations       similar     to   those     in   97-75    as      zoning

ordinances.         For example, this court described the predecessor to

97-75    as   “a    detailed     ordinance      imposing    licensing     and     zoning

restrictions upon sexually oriented businesses” and described the

ordinance adjudicated in City of Renton as “a city zoning provision

similar to the Houston ordinance.”                SDJ, 837 F.2d at 1271, 1273.

The use of generic terminology in federal court opinions is a far

cry from a legal holding that the Houston ordinance amounts to

zoning under Texas law.

II.   97-75's Provisions Regarding the Location of SOBs and the
      Treatment of Multi-family Dwellings and Public Parks as
      Protected Uses

              The     district     court     split    the    amended       locational

restrictions on SOBs into three parts: the expansion from 750 to

1,500 feet of the buffer zone between SOBs and protected land uses;

the addition of public parks to protected land uses; and the extra

weight    afforded      multi-family       residences       in   the     buffer     zone

calculation.10        The court then separately determined the constitu-

tional standard of scrutiny for each part of the restrictions


      10
            Section 28-125(b)(1) of 97-75 states that an SOB cannot receive a
permit to operate if the SOB is within 1,500 feet of any school, church, public
park, or licensed day-care center.     Further, Section 28-125(b)(3) of 97-75
prohibits issuance of an SOB permit if seventy-five percent of the tracts in an
area within 1,500 feet of the SOBs location are residential in character.
Section 28-125(b)(3) also counts a multi-family tract equivalent to eight
residential tracts.


                                           20
according to the methodology we have previously found in error.

Additional procedural and substantive complications flow from the

court’s        final       complex     ruling      on    locational     restrictions.

Ultimately, however, the locational restrictions lack only one

qualification for being instantly upheld.

                First, although the court no doubt acted with the best

intentions,           it   should    not   have     trifurcated       the    locational

restrictions.          The court cited no authority to explain why separate

constitutional analysis of the components of a buffer zone formula

is required, meaningful or practical.                    That a city may choose to

insulate public parks and multi-family residences from SOBs because

of the likely presence of children at the protected locations is

just as obvious, and done for the same reasons, as the choice of

insulating schools, churches, single-family homes and day-care

centers.11       (Houston’s ordinance already protected these other land

uses.)        The material constitutional questions, posed by Renton’s

third        prong,    are   whether    the     buffer    zone   in   toto   addresses

substantial governmental interests and leaves sufficient alternative

avenues of communication.              Thus, the City was required to justify

its buffer zone in light of all the protected uses it might define.

The City’s burden is substantial even without its having to foresee,

and separately map out, the possibilities that would arise from a



        11
            Even under its flawed methodology, the district court expressly held
that the public parks and multi-family residence components serve a substantial
governmental interest.

                                              21
court’s picking and choosing among each individual protected use.

Here, for instance, the court was requiring the City to provide

information    on   the    separate   impacts    of   public   parks    and    the

recalculated    multi-family     residence      formula   on   the    number    of

alternative    sites      available   for   SOBs.      Given   such     facially

legitimate protected land uses, however, the court should have

analyzed the locational restrictions adopted by the City rather than

hypothetical variations it created by deconstructing the buffer zone

rule.

           Second, the court’s trifurcation creates a question of

appellate jurisdiction, which we consider sua sponte.                  The court

certified for review under FED. R. CIV. PROC. 54(b) its decision that

the 1,500-foot buffer zone, increased from 750 feet, is “content

based” and unconstitutional under a strict scrutiny standard.                  The

court also certified as a “final” judgment under Rule 54(b) its

partial approval of the public parks and multi-family residence

components of the buffer zone, but, finding fact issues extant, it

expressly declined to complete the analysis of those components.12

The latter certifications are flawed, because Rule 54(b) allows a

district court to enter final judgment “as to one or more but fewer

than all of the claims or parties only upon an express determination

that there is no just reason for delay . . . .”           Eldredge v. Martin


      12
            The court held that factfinding was required to determine whether the
parks and multi-family residence provisions left sufficient alternative avenues
of communication to satisfy Renton’s third prong. See N.W. Enters., Inc., 27 F.
Supp. 2d at 911-12.

                                      22
Marietta Corp., 207 F.3d 737, 740 (5th Cir. 2000) (quoting Rule

54(b)).     At best, the court certified only elements of what it

viewed as separate claims concerning the public parks and multi-

family residence components. The certifications satisfy neither the

“final judgment” nor “separate claim” requirements of Rule 54(b).

Consequently, we lack Rule 54(b) appellate jurisdiction over the

public parks and multi-family residence provisions.

            The issue thus correctly before us is the constitu-

tionality of the City’s amended 1,500-foot locational restriction

without considering the public parks and multi-family residence

amendments.      See City of Renton, 475 U.S. at 53-54, 106 S.Ct. at

932.      The   amended     restriction      is    reviewed   under   intermediate

scrutiny, as was previously explained.13              Under the Renton test, the

remaining questions are whether the increased locational restriction

addresses substantial governmental interests and allows reasonable

alternative avenues of communication.

            In Alameda Books, the Court determined to “clarify the

standard for determining whether an ordinance serves a substantial

governmental interest.”            533 U.S. at 430, 122 S.Ct. at 1731.           The

plurality began with a recapitulation of Renton, noting that the

city   there    had   met    its    burden    of    proving   that    an   ordinance

prohibiting the location of any SOB within 1,000 feet of protected

land uses served a substantial governmental interest.                  The city had


      13
            Because the district court erroneously applied strict scrutiny
review, its invalidation of this part of 97-75 cannot be sustained.

                                         23
relied on other cities’ studies of the secondary effects of SOBs.

With regard to the different type of SOB dispersal ordinance at

issue before it in Alameda Books, the Court rejected the Ninth

Circuit’s requiring Los Angeles to prove that the amelioration of

secondary effects postulated by its ordinance “is a necessary

consequence of” Los Angeles’s independent study.             Id. at 437, 122

S.Ct. at 1735. The Court added that it would not require localities

to disprove other possible implications of the legislative materials

at their disposal, because Renton “specifically refused to set such

a high bar for municipalities that want to address merely the

secondary effects of protected speech.”           Id. at 438, 122 S.Ct. at

1736.14    Nor would municipalities be required to prove, not merely

by   common    sense,   but   empirically,      that   SOB   ordinances   will

successfully     reduce    crime,   as   this   would   undermine    Renton’s

allowance of local experimentation in responding to secondary

effects.      Id. at 439, 122 S.Ct. at 1736.

              The Court explained its deference to the legislative

evidentiary judgment as born of competing policies:                  that of

protecting constitutional speech and that of respecting local

legislators’ superior understanding of local problems.            Id. at 440,

122 S.Ct. at 1737.        The point of deference is this:        legislators

cannot act, and cannot be required to act, only on judicial

standards of proof.        Legislative zoning decisions are generally


      14
            Justice Kennedy’s concurrence approves the Court’s treatment of the
evidentiary questions. 535 U.S. at 451, 122 S.Ct. at 1742-43.

                                      24
upheld on a rational basis standard.          Imposing a level of inter-

mediate scrutiny, in cases like this, requires more conviction of

the connection between legislative ends and means than does the

rational basis standard, but only in the sense of “evidence . . .

[that] is reasonably believed to be relevant” to the secondary

effects in question.       Alameda Books, 535 U.S. at 442, quoting

Renton, 475 U.S. at 51-52, 106 S.Ct. at 931.

           Viewed from the perspective of Alameda Books, the City of

Houston   has   proven   that   its   strengthened   distance   regulation

furthers substantial governmental interests.         The challengers did

not demonstrate that the evidence fails to support the City’s

rationale or that the City’s factual findings are wrong.          Alameda,

535 U.S. at 439, 122 S.Ct. at 1736 (municipality “cannot get away

with shoddy data or reasoning.”)           Hypothesizing, as the City of

Houston did here, that the adverse secondary effects of SOBs, such

as increased crime, auto theft, opportunities for prostitution and

transmission of sexual diseases, neighborhood blight, and reduced

property values would be decreased by dispersing SOBs further from

protected land uses, is hardly a new concept.        Consequently, after

relying on the judgments, both legislative and judicial, that

supported its previous SOB distance regulations and after conducting

public hearings (with a mailing list of over 1,000 names), receiving




                                      25
hundreds of written submissions,15 and receiving copious materials

from its Planning, Police and Legal Departments, the City concluded

that (a) adverse secondary effects of SOBs remain a problem16 and

(b) increasing the distance restriction to as much as 1,500 feet is

necessary to restrain those effects.17           On similar evidence, this

court recently found that a Texas city’s SOB zoning ordinance

fulfilled the “substantial government interest” prong of Renton.

See BGHA, LLC v. City of Universal City, Texas, supra.

           The district court alternatively held that the City failed

to prove its    amended buffer zone is “narrowly tailored” at 1,500


      15
            It is not unreasonable to expect a local government to be responsive
to the concerns of its citizens as expressed through various community
institutions. In this case, the support for substantive regulation of SOBs came
from organizations that represent homeowners throughout the City of Houston, from
the wealthiest to the poorer neighborhoods. The democratic legitimacy that such
support affords a legislature is an important consideration for courts to keep
in mind when according the legislature the appropriate measure of deference it
deserves. See, e.g., R. Doc. 81, Ex. 22B at 16 (Downtown Historic District,
Inc.); id. at 32 (Southeast Neighborhood Coalition); id. at 48 (East Montrose
Civic Association); id. at 71 (Greater Hobby Area Partnership); id. at 79 (Gulf
Freeway Oaks Club); id. at 80 (Boulevard Oaks Civic Association); id. at 114-16
(Houston Heights Association); id. at 193 (Midtown Tax Increment Reinvestment
Zone No. 2);    id. at 223 (Upper Kirby District Association); id. at 244
(Southeast Neighborhood Coalition); id. at 250 (South Main Center Association);
id. at 261 (Sharpstown Civic Association); id. at 265 (Boulevard Oaks Civic
Association and Southampton Civic Club); id. at 266 (Richmond/Westheimer
Residents Association, Inc.); id. at 274 (Neartown Association).       The civic
associations uniformly supported more rigorous locational restrictions, and
several noted that SOBs, by their attraction of crime and undesirable clientele,
were hindering efforts to renovate rundown or disadvantaged neighborhoods.
      16
            The number of SOBs in Houston has increased substantially since the
City enacted its distance regulations in 1983.
      17
            There is evidence in the legislative record that increasing the
distance to 1,500 feet from redefined residential tracts may actually yield more
permissible locations for SOBs, or at the very least does not appreciably reduce
the permissible locations, as it increases the circle within which residences may
be counted. As a result, the residential component of the larger circle may
decrease. Dee & Dee’s brief and the district court acknowledge this effect. See
N.W. Enters., 27 F. Supp. 2d at 880. The district court will of course explore
this possibility further on remand.

                                      26
feet, but in light of Renton, as explained by Alameda Books,

requiring proof to this degree of exactitude set the bar too high.

The City is entitled to experiment with distance regulations.             See

also, SDJ, Inc., supra at 1276 (courts will not challenge city’s

legislative decision on the most appropriate distance).               Courts

should not second-guess such restrictions as long as they are not

designed as a subterfuge for banning the protected speech.             Here,

the hearings, Legal Department advice, SOB Ordinance Revision

Committee’s Legislative Report, and the Preamble to 97-75 all

disclaim any such goal.

           The district court’s concern with the City’s doubling of

its buffer zone from 750 to 1,500 feet between SOBs and protected

land uses is better placed with Renton’s last inquiry, which

concerns   whether    the   regulation    leaves    available    sufficient

alternative sites for the protected speech.              Justice Kennedy’s

concurrence in Alameda Books, a vote necessary to the Court’s

judgment,18 emphasizes that the City may not use its regulation to

eliminate businesses as a means to reduce their secondary effects.

Alameda Books, Id. at 451, 122 S.Ct. 1728.         Before enacting 97-75,

the City’s SOB Ordinance Revision Committee took extensive testimony

from Joseph Chow, the Planning Department’s executive responsible

for determining the practical effect of each of the municipal SOB

distance ordinances for the last 20 years. Chow discussed at length


      18
            See Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990 (1976)
(rationale of deciding vote on Supreme Court is critical).

                                     27
in a legislative hearing how the Planning Department, aided by new

computer techniques, calculated the availability of potential SOB

sites under all of 97-75's locational restrictions.19            Even with the

1,500-foot requirement, strengthened by the addition of public parks

and   recalculation    of   multi-family      residences,     Chow   estimated

conservatively that the City offers thousands of potential SOB

sites.   After litigation commenced, the City offered the two-page

affidavit of a Police Vice Division Officer, Steven Andrews, who

asserted that 97-75 affords at least 1,362 actual conforming SOB

sites and 183 sites that can be operated consistently with the

minimum distance between adult businesses. Since there were at most

128 SOBs in Houston when 97-75 was enacted, under any of these

estimates it would seem that the City could support its contention

that sufficient alternative avenues of communication have been

provided.20

            Like many other issues in this case, however, the path to

resolving the question of reasonable alternative sites is not

straight.     To begin with, the City bears the burden of proving the


      19
            Chow’s estimates in this regard have been accepted by courts that
turned down two previous challenges to Houston’s SOB ordinances. SDJ, Inc.,
supra; 4330 Richmond, Inc. v. City of Houston, C.A. No. 91-0665 (S.D. Tex. 1997),
aff’d per curiam, No. 97-20798 (5th Cir. 1998) (unpub’d).
      20
            This court has held that the provision of just one more site than the
existing number of SOBs satisfies a city’s obligation to provide alternative
avenues of communication. Woodall v. City of El Paso, 49 F.3d 1120, 1127 (5th
Cir. 1995); see also Lakeland Lounge v. City of Jackson, Miss., 973 F.2d 1255,
1259-60 (5th Cir. 1992) (nine sites for six businesses; Renton does not require
a specific proportion of a municipality be open to adult businesses or a certain
number of sites); Grand Brittain, Inc. v. The City of Amarillo, 27 F.3d 1068, 69
(5th Cir. 1994).

                                      28
existence of reasonable alternative sites.          See SDJ, Inc., 837 F.2d

at 1273 (“Applying [the Renton] test requires the City to prove that

the    Ordinance...leaves          open     alternative          channels     of

communication.”).        See   also   Alameda    Books,    535    U.S.   at   434

(plurality opinion states that the ordinance in Renton “would be

upheld so long as the City of Renton showed . . . that reasonable

alternative avenues of communication remained available”); Lim v.

City of Long Beach, 217 F.3d 1050, 1054 (9th Cir. 2000); Phillips

v. Borough of Keyport, 107 F.3d 164, 177 (3d Cir. 1997) (en banc).

But cf. Woodall v. City of El Paso, 49 F.3d 1120, 1126 (5th Cir.

1995) (“The Adult Businesses had the burden of proving that the

ordinances . . . fail[ed] to provide reasonable alternative avenues

of communication.”)

           The City did not meet its burden for two technical

reasons.    First, Chow’s testimony to the SOB Ordinance Revision

Committee was neither offered by the City nor admitted by the

district court for the truth of its contents in the summary judgment

proceedings.21   The district court specifically noted this failing,

N.W. Enters., Inc., 27 F. Supp. 2d at 877.             Second, and somewhat

inconsistently, the court also held that the different estimates of

reasonable alternative sites made by Chow and Officer Andrews, both



      21
            The district court would have been correct to receive Chow’s
statements in proper evidentiary form, as against some of the SOB’s objections
on appeal that he was unqualified to give “expert” testimony. His testimony on
Houston’s SOB zoning ordinances has been approved twice before in federal courts.
See SDJ, Inc., supra; 4330 Richmond, Inc., supra.

                                      29
of which well exceed the total number of SOBs affected by 97-75,

created a genuine, material fact issue on which it declined to rule.

N.W. Enters., Inc., 27 F. Supp. 2d at 880-81.            We agree with the

district court and with the SOBs, however, that Andrews’ affidavit

is too conclusory to be probative for summary judgment purposes. 22

In its one-and-a-half pages, there is neither any explanation of

Andrews’ methodology nor is a map or other device incorporated by

which his conclusion may be verified.         The City cannot sustain its

burden at this point solely based on Officer Andrews’ affidavit.

           On remand, further proceedings will be necessary                 to

determine whether there exists any basis for the fear, expressed by

Justice Kennedy in Alameda Books, supra, that the ordinance seeks

to reduce secondary effects by depriving SOBs of reasonable avenues

of communication.      If Chow’s legislative testimony is properly

admitted, and the City supports Andrews’ testimony adequately, and

if the SOBs decline, as they did before, to offer controverting

evidence, the remaining doubts as to the ordinance’s constitu-

tionality in its entirety may be easily dispelled on further summary

judgment proceedings.23



      22
            The SOBs objected to the affidavit below on this basis.   See N.W.
Enters., Inc., 27 F. Supp 2d at 880-81.
      23
            Chow’s legislative testimony and Andrews’ affidavit both estimated
the number of potential SOB sites considering the entirety of 97-75: the 1,500-
foot distance regulation and defining public parks and redefined multi-family
residences as protected land uses. Since the district court has already upheld
parts of the public parks and multi-family residence provisions, the remaining
issue concerning alternative avenues of communication should be addressed as to
the entirety of the buffer zone regulations on remand.

                                     30
III. SOB Regulatory Issues

A.   Applying 97-75 to Adult Arcades and Mini-Theatres24

     1.     Applicability of 97-75 Article III to the arcades and
            mini-theatres regulated by Article II

            In two footnotes, the district court noted that, while 97-

75 Article II applies only to “adult arcades and adult mini-

theatres,” Article III “applies to all sexually oriented business

enterprises, including adult arcades and mini-theatres.”                   N.W.

Enters., Inc., 27 F. Supp. 2d at 772 n.35 (emphasis in original);

see also id. at 791 n.81.      N.W. Enterprises argues instead that the

ordinance, if properly construed, regulates adult arcades and mini-

theatres under Article II alone, while Article III regulates all

other SOB’s that are not adult arcades or mini-theatres.                     We

disagree.

            Article II of 97-75 governs adult arcades and adult mini-

theatres.    For purposes of Article II, “adult arcade” and “adult

mini-theatre” are defined as “any premises that are subject to

regulation under Chapter 243 of the Texas Local Government Code” and

as premises where people are permitted to use “arcade devices” or




      24
            N.W. Enterprises argues perfunctorily that the district court erred
in granting summary judgment to the City on whether the definition of “mini-
theatre” in 97-75 § 2:28-81 conflicts with the definition of “adult movie
theatre” in § 3:28-121. The district court refused to address this question,
holding that it was “not ripe for resolution.” N.W. Enters., Inc., 27 F. Supp.
2d at 910. In lieu of reasoned analysis, N.W. Enterprises merely states in a
wholly unsupported argument that its claim is ripe. A litigant’s failure to
provide legal or factual analysis results in waiver. United States. v. Green,
964 F.2d 365, 371 (5th Cir. 1992). Because N.W. Enterprises failed to brief this
issue adequately, the point is waived.

                                      31
“mini-theatre devices,” respectively.25         See 97-75: § 2:28-81. N.W.

Enterprises acknowledges that, by incorporating Chapter 243's multi-

entity definition of “sexually oriented business,” Article II

explicitly includes “adult video arcades” and “adult movie arcades”

in its scope.     It contends, however, that Article III separately

regulates “sexually oriented businesses” that fall within                    the

definition of “enterprise” found in § 28-121 of 97-75.             Because the

Article III definition of “enterprise” does not specifically list




      25
            Chapter 243 of the TEXAS LOCAL GOVERNMENT CODE regulates “sexually
oriented business[es]” as defined in § 243.002 of that chapter. Section 243.002
states “‘sexually oriented business’ means a sex parlor, nude studio, modeling
studio, love parlor, adult bookstore, adult movie theatre, adult video arcade,
adult movie arcade, adult video store, adult motel, or other commercial
enterprise the primary business of which is the offering of a service or the
selling, renting, or exhibiting of devices or any other items intended to provide
sexual stimulation or sexual gratification to the customer.” TEX. LOC. GOV’T CODE
ANN. § 243.002 (Vernon 1999).

                                      32
these        two    businesses,26    N.W.   Enterprises     argues   the   distance

regulations do not apply to adult arcades and adult mini-theatres.

                   This argument is flawed for three reasons.           First, the

list of “enterprises” in § 28-121 of Article III is on its face

nonexclusive.            After identifying specific businesses within its

definition, the ordinance adds the following catch-all phrase:                    “or

any establishment whose primary business is the offering of a

service or the selling, renting or exhibiting of devices or any

other items to provide sexual stimulation or sexual gratification

to its customers . . . .” 97-75, § 3:28-121.                    Adult arcades and

mini-theatres          certainly    fall    within   this   catch-all   provision.

Second, adult arcades and mini-theatres are not among the businesses

explicitly excluded from the enterprise definition.                  Third, § 28-83



        26
                   The Article III definition of “enterprise” reads as follows:

              Enterprise. An adult bookstore, adult cabaret, adult encounter
        parlor, adult lounge, adult modeling studio, adult movie theatre or
        any establishment whose primary business is the offering of a
        service or the selling, renting or exhibiting of devices or any
        other items intended to provide sexual stimulation or sexual
        gratification to its customers, and which is distinguished by or
        characterized by an emphasis on matter depicting, describing or
        relating to specified sexual activities or specified anatomical
        areas. The term ‘enterprise’ shall not be construed to include:

              (1) Any business operated by or employing licensed
        psychologists, licensed physical therapists, licensed athletic
        trainers, licensed cosmetologists, or licensed barbers performing
        functions authorized under the licenses held;

              (2) Any business operated by or employing licensed physicians
        or licensed chiropractors engaged in practicing the healing arts; or

              (3) Any retail establishment whose major business is the
        offering of wearing apparel for sale to customers.

97-75 § 3:28-121 (emphasis added).

                                            33
of Article II states that its provisions “are supplemental and shall

be cumulative with all other laws and ordinances applicable in any

manner to an adult arcade or adult mini-theatre or to any owner or

operator thereof.”    97-75 § 2:28-83.    The district court correctly

held that adult arcades and adult mini-theatres are subject to the

provisions of Article III of 97-75.

     2.     The Extension of 97-75 Article II to Cover Mini-Theatres

            The City previously regulated only adult arcades, placing

licensing and architectural requirements upon them to discourage

illicit sexual conduct.     Adult arcades are defined as businesses

that provide adult entertainment through machine-operated devices

intended for viewing by five or fewer people in the same room.

Article II of 97-75, however, extends this coverage to adult mini-

theatres,   businesses   that   provide   adult    entertainment   through

machine-operated devices intended for viewing by more than five, but

less than 100, people in the same room.           The district court held

that the expansion of Article II to cover adult mini-theatres was

content-neutral, and that it was narrowly tailored to achieve a

substantial governmental interest and allowed operators of adult

mini-theatres sufficient alternative avenues of communication. N.W.

Enters., Inc., 27 F. Supp. 2d at 792; see also 826-27.

            N.W. Enterprises appeals this holding on two grounds.      We

reject its initial contention that this amendment was content-based

rather than content-neutral and as such is subject to strict



                                   34
scrutiny.    As discussed, supra, 97-75 is properly analyzed in its

entirety as a content-neutral regulation.

            N.W. Enterprises also challenges the district court’s

holding that the inclusion of adult mini-theatres in Article II

allows sufficient alternative avenues of communication.                 We find no

error.      To    the   extent   that   N.W.    Enterprises     rests    upon   the

locational issues concerning Article III’s provisions regarding

public    parks     and     multi-family      dwellings,   it    is     misguided.

Article II requires permits and controls the structural design of

adult arcades and adult mini-theatres but has nothing to do with

their    geographic       location.     Thus,    whether   97-75's      locational

restrictions facilitate sufficient alternative avenues of communica-

tion does not affect whether Article II’s inclusion of mini-theatres

leaves open sufficient communicative outlets. In any event, Article

II affords adult mini-theatres ample alternative means to convey

their erotic message.            See J&B Entm’t, Inc., 152 F.3d at 378

(holding that regulations that required dancers to wear at least

pasties     and    a     G-string     left    open   sufficient       avenues   of

communication).         The provisions of Article II in no way limit the

message mini-theatres convey.

            Thus, the inclusion of mini-theatres in Article II is

constitutional under intermediate scrutiny.




                                         35
B.   Amortization and Delayed Implementation Under the Ordinance

     1.     180-day amortization period

            Ordinance 97-75 § 8(a) provides an amortization period of

180 days following enactment for businesses affected by the distance

regulations found in Article III.           The ordinance was passed on

January 15, 1997, but its enforcement was stayed.             At the time of

the district court’s decision on August 10, 1998, almost a year and

a half had elapsed.

            Before   the   district    court,   the   various      plaintiffs

objected to the brevity of this period, asserting that the City

grants lengthier amortization periods to other businesses rendered

non-compliant by the City’s regulatory actions.           The district court

held that the plaintiffs “do not have standing” to make this

argument.    Since the time consumed by litigation had already pro-

vided an exceedingly lengthy de facto amortization period, the

challengers were not injured by the 180-day provision.                     N.W.

Enters., Inc., 27 F. Supp. 2d at 823, 888.27           The FTU appellees do

      27
            The district court also held that the FTU appellees failed to meet
their evidentiary burden to mount a successful equal protection challenge to the
ordinance. Id. Additionally, the district court denied the plaintiffs’ motion
to compel discovery, which was necessary, the plaintiffs argued, to develop this
evidence. N.W. Enters., Inc., 27 F. Supp. 2d at 823, 889 n.1.

            The FTU appellees contest this additional holding with two alterna-
tive arguments, both of which are predicated upon the assertion that their claim
is not merely an Equal Protection argument, as the district court assumed, but
also a First Amendment free speech claim. FTU’s assertion is that, in lieu of
a comprehensive plan for land-use, the City enacts “locational restrictions”
against a small number of businesses, most (if not all) of which peddle sexually
oriented entertainment. Because the affected businesses are engaged in expres-
sive conduct, actions singling them out mandate a higher level of judicial scru-
tiny. We reject this argument as wholly incompatible with constitutional law.


                                      36
not respond to this holding. Failure to brief the issue constitutes

waiver.     See United States v. Thibodeaux, 211 F.3d 910, 912 (5th

Cir. 2000).

     2.       120-day amortization period

              Section 7(a) of 97-75 provides a 120-day grace period for

arcades and mini-theatres regulated under Article II, with 30-day

extensions available upon request.         This provision allows existing

adult mini-theatres and adult arcades time to comply with any new

design and architectural restrictions. N.W. Enterprises argues that

the 120-day provision inflicts an unconstitutional taking under the

Fifth   and    Fourteenth    Amendments.      This     court   has,   however,

previously      rejected    virtually      identical     arguments    because

regulations of the structural design of SOB’s do not prevent all

reasonable uses of the property and thus are not takings.                 SDJ,

Inc., 837 F.2d at 1278.

     3.       The Failure of 97-75 to provide deadlines for hearing
              officials to decide applications for amortization
              extensions and deadlines for appeals from denial of
              amortization extensions.

              Under § 8(c) of 97-75, businesses may seek extensions of

the 180-day amortization period of § 8(a) by filing an application

with a city hearing officer.            The SOBs argue that § 8(c) is

unconstitutional in light of FW/PBS, Inc. v. City of Dallas, 493

U.S. 215 (1990), because it sets no definite time limit for

hearings,      decisions    or   appeals   concerning     applications     for



                                     37
extension.28       The district court held these claims moot because many

of the requested amortization hearings had already been held and in

most of them, rulings had been issued.29             N.W. Enters., Inc., 27 F.

Supp. 2d at 820.       Alternatively, the court rejected the plaintiffs’

challenge to § 8(c) on the merits.             Id.

             We agree with the SOBs that their claims are not moot:

they remain subject to the provisions of 97-75, and, as the district

court stated, some amortization hearings may still be pending.

             However, the SOBs’ argument that 8(c) is unconstitutional

in light of FW/PBS is without merit.            In FW/PBS, the district court

overturned, as an unconstitutional prior restraint, a licensing

scheme     which    did   not   require    city   officials   to   decide   upon

applications for SOB licenses within a definite amount of time.

FW/PBS, 493 U.S. at 223.            The provisions of 8(c) are readily

distinguishable from those in FW/PBS.             In FW/PBS, a decision based

on a hearing was necessary for an SOB to obtain an operating

license, and the SOBs in FW/PBS could not operate until a decision

was made.    N.W. Enters., Inc., 27 F. Supp. 2d at 820.            The hearings

at issue in this case will consider applications for extensions of

time to comply with new regulations beyond the period already


      28
            N.W. Enterprises also complains that it is unable to take advantage
of § 8's amortization provisions because Article III of 97-75 does not apply to
arcades and mini-theatres.    The arguments that N.W. Enterprises makes here
reiterate the erroneous belief that Article III is inapplicable to adult arcades
and mini-theatres, a contention we previously rejected.
      29
            The district court also stated that the plaintiffs lacked standing
because the claims were moot. Id. For simplicity, we treat this issue as one
of mootness, not standing.

                                          38
afforded by 97-75.    So long as an SOB is not closed for failure to

comply with 97-75 while awaiting a decision on its application for

extension, there is no unconstitutional prior restraint.

C.   Signage and Exterior Appearance Regulations

     1.   97-75 and Municipal Compensation Review Board

            Section 3:28-130(g) of 97-75 imposes a number of signage

restrictions upon SOBs located in “commercial multi-unit centers.”

This provision evolved out of a concern that some SOBs were

attempting to avoid the original signage restrictions placed on

freestanding SOBs by converting their premises to “multi-unit

centers.”   By extending the reach of the existing signage restric-

tions to multi-unit centers, the Houston City Council aimed to bring

all SOBs, regardless of the type of premises they occupied, within

the scope of these regulations.   The district court granted summary

judgment to the FTU and AHD appellees, holding that the City must

follow the procedures outlined in § 216 of the TEXAS LOCAL GOVERNMENT

CODE before enforcing 97-75 § 3:28-130(g).    See N.W. Enters., Inc.,

27 F. Supp. 2d at 896-99.      Section 216 allows municipalities to

require the “relocation, reconstruction or removal of a sign,” but

requires municipalities to establish “a municipal board on sign

control.”    See TEX. LOC. GOV’T CODE ANN. § 216.004(a) (Vernon 1999).

In addition, § 216 provides that “[t]he owner of a sign that is

required to be relocated, reconstructed or removed is entitled to




                                  39
be compensated by the municipality for costs associated with the

relocation, reconstruction or removal.”              Id. at § 216.003(b).

             The signage restrictions that would apply to SOBs in

multi-unit centers provide that “it shall be unlawful for the owner

or operator of any [SOB] . . . to erect, construct or maintain any

sign . . . other than one primary sign and one secondary sign.”               See

HOUSTON    CITY   ORDINANCE   97-75    §    3:28-130(a).    In   addition,    the

restrictions prescribe the size, content and overall appearance of

the two allowable signs.          See id. at § 3:28-130(b)-(f).         For the

purposes of this ordinance, a sign is defined as:

      Any display, design, pictorial or other representation,
      which shall be so constructed . . . that the same is
      visible from the outside of an enterprise and that is
      used to seek the attraction of the public to any goods,
      services or merchandise available at such enterprises
      . . . [and] shall also include such representations
      painted on or otherwise affixed to any exterior portion
      of an enterprise as well as such representations painted
      on or otherwise affixed to any part of the tract upon
      which such enterprise is situated.

Id. at § 3:28-121.

             The City argues that § 216 is inapplicable to SOB signs

in multi-unit centers because the regulation does not, by its own

terms, require the “relocation, reconstruction or removal” of SOB

signs.     In addition, the City cites two affidavits from Ms. Ollie

Schiller, the Deputy Assistant Director in the Sign Administration

of   the     Public     Works    and       Engineering   Department   and    Sign

Administrator for the City of Houston, which indicate the signs in

question would not require relocation, reconstruction and removal


                                            40
to   comply    with   97-75    §    3:28-130.           The    City   argues     that

Ms. Schiller’s opinion is entitled to great deference as she is in

charge of enforcing signage restrictions in Houston.                     It is true

that courts often afford agencies substantial deference in the

interpretation of statutes that they are charged with enforcing.

See, e.g., Chevron U.S.A. v. Natural Resources Defense Council,

Inc., 467 U.S. 837 (1984).         However, the City incorrectly invokes

Chevron deference here.            While Ms. Schiller’s agency enforces

Houston’s     restrictions    on   signs,    it    is    not   charged    with    the

enforcement of the provisions of § 216.             Rather, when a municipal

board on sign control is established under § 216, it is entitled to

“determine the amount of compensation to which an owner of a sign

that is required to be relocated, reconstructed or removed.”                      See

TEX. LOC. GOV’T CODE ANN. § 216.005.             As a result, Ms. Schiller’s

interpretation of what constitutes “relocation, reconstruction or

removal” of a “sign” for the purposes of the provisions of § 216

does not control this court’s determination of the matter.

            The   state   statute    is,    as    the    district     court    noted,

somewhat vague on the types of signs it covers — e.g., whether

principally freestanding billboards or all signs that “advertise”

or “inform” the public.            Compare § 216.006 (compensation for

relocated sign includes “dismantling” and “transporting” it to

another site) with § 216.002 (definitions of “sign,” “on-premise

sign” (defined as “freestanding”) and “off-premise sign”). Further,

the parties’ briefs dispute whether the ordinance’s provisions will

                                       41
require the “relocation, reconstruction or removal” of the signs at

issue, or will merely demand de minimis alterations.              We express no

opinion on these or other questions of fact and state law that are

best resolved by a sign control board and state courts in the first

instance.   We essentially agree with the district court’s decision

and hold that the City may not enforce § 28-130(g), as amended to

include multi-unit centers, without first designating a sign board

to oversee compliance with TEXAS LOCAL GOVERNMENT CODE § 216.

     2.     Constitutionality    of   signage     and    exterior    appearance
            restrictions.

            The SOBs challenge the district court’s holding that §§

28-129 and 28-130 of 97-75 are constitutional.                   Section 28-129

governs   the   exterior    appearance     of   SOBs.     This    provision   is

unchanged    from   the    exterior   appearance        provision    that   SOBs

unsuccessfully challenged in SDJ, Inc., 837 F.2d 1268.                 Like the

district court, we are bound by prior decisions of this court.

            The plaintiffs also challenge the constitutionality of

§ 28-130's limitations on SOBs’ exterior signage.                Substantively,

the ordinance’s restrictions on signage are identical to provisions

upheld in SDJ, Inc., but § 28-130(g) extends the signage provisions

to SOBs located in commercial multi-unit centers.                This extension

is irrelevant for constitutional purposes.          If the restrictions are

constitutional as to SOBs in stand-alone buildings, the fact that

an SOB is located in a multi-unit building cannot make the same

restrictions unconstitutional.

                                      42
     3.    Regulations forbidding obstruction of entrances within an
           SOB, e.g. 97-75 § 3:28-136(b)

           Provisions     of   97-75   including    §   3:28-136(b)    require

entrances to entertainment rooms to be free of obstacles, including

doors.30   The district court held this requirement facially valid

under an intermediate scrutiny standard, because the restrictions

were narrowly tailored to the governmental purpose.             N.W. Enters.,

Inc., 27 F. Supp. 2d at 824-27; see also 892-95.

           One of the appellees, Ice Embassy, Inc., complained that

this requirement is nevertheless unconstitutional as applied to its

proposed construction of a “VIP room” in its facility.              The room,

as designed, would be large (4,000 square feet, seating more than

200 patrons), would be surrounded on all four sides by the main

room, would be constructed with clear walls, and would be accessible

by way of a clear, heavy, non-locking door.             The City appears to

concede that this proposed room conforms to §§ 3:28-136(b) and 28-

258(c) in every respect except in having a door.

           The district court agreed with Ice Embassy, holding the

prohibition of a door unconstitutional as applied to large “VIP


      30
            Ordinance 97-75 § 3:28-136(b) (“It shall be unlawful for any owner,
operator or manager of any enterprise to permit any employee to provide any
entertainment to any customer in any separate area within an enterprise to which
entry or access is blocked or obscured by any door, curtain or other barrier,
regardless of whether entry to such separate area is by invitation, admission
fee, club membership fee or any form of gratuity or consideration.”); id. at §
28-258(c) (“It shall be unlawful for any employee to engage in entertainment or
to expose any specified anatomical areas or engage in any specified sexual
activities in the presence of a customer in any separate area within an
enterprise to which entry or access is blocked or obscured by any door, curtain
or other barrier separating entry to such area from any other area of the
enterprise.”).

                                       43
rooms.”      The   court’s    conclusion,     however,     is   tainted    by    its

erroneous application of strict scrutiny review.31

           In defense of the district court’s analysis, Ice Embassy

emphasizes that “an essential element of the erotic dance expression

. . . is the musical accompaniment,” and Ice Embassy aims for a

different musical ambience in each of the “rooms” created by the

plastic wall.      The purpose of the door is thus to minimize ambient

noise.

           The City contests the district court’s reading of the

record and the court’s legal analysis.              Testimony before the City

Council graphically demonstrated the use of larger “VIP rooms” for

prostitution.      Moreover, the City asserts it could have imposed

greater   restrictions        on   these         rooms    (including      complete

prohibition), but it chose to permit them, requiring only easy

access through unobstructed entrances. Finally, the First Amendment

protects topless dancing from clothing, not musical accompaniment

from ambient noise.

           The     City’s    arguments     are    persuasive.      As     we    have

previously    explained,     the   district       court   should   have    applied

intermediate scrutiny to these content-neutral regulations.                      The

court’s misapplication of the strict scrutiny standard led it to



      31
            Absent a legislative finding regarding such “secondary effects” of
large VIP rooms, the court concluded, this restriction is “content-based,”
subject to “strict scrutiny,” and unconstitutional. N.W. Enters., Inc., 27 F.
Supp. 2d at 892-95.


                                      44
ignore the evidence that separate rooms, even large ones, can be and

have been used for prostitution.               Under the test of intermediate

scrutiny, there is an appropriate fit between the means (lack of

obstacles) and ends (enforcement of prostitution laws) in the City’s

regulation.

D.   Preemption of the regulation of businesses housing “adult
     arcades and adult mini-theatres” imposed by 97-75 Article II

                N.W. Enterprises argues that Article II of 97-75, which

regulates adult arcades and adult mini-theatres, is preempted by

Texas        Local    Government   Code   §    243.005   because   the     Ordinance

discriminates against them “on the basis” of their coin-operated

machines.            Section 243.005 states, in pertinent part, that a

“regulation adopted under this chapter may not discriminate against

a business . . . on the basis of whether it contains one or more

coin-operated machines.”             TEX. LOC. GOV’T CODE ANN. § 243.005(b)

(Vernon 1999).          Further, a “business is not exempt from regulation

under this chapter . . . because it contains one or more coin-

operated machines.”          Id. at § 243.005(a).32

        32
                Business Licensed Under Alcoholic Beverage         Code:
                Business Having Coin-Operated Machines

              (a) A business is not exempt from regulation under this
        chapter because it holds a license or permit under the Alcoholic
        Beverage Code authorizing the sale or service of alcoholic beverages
        or because it contains one or more coin-operated machines that are
        subject to regulation or taxation, or both, under Chapter 8, Title
        132, Revised Statutes.

              (b) A regulation adopted under this chapter may not
        discriminate against a business on the basis of whether the business
        holds a license or permit under the Alcoholic Beverage Code or on
        the basis of whether it contains one or more coin-operated machines
        that are subject to regulation or taxation, or both, under

                                          45
             The district court granted summary judgment to the City,

reasoning that the basis for 97-75 Article II’s regulation of “adult

arcades    and   adult   mini-theatres”      is   their   provision    of   adult

entertainment, not possession of coin-operated machines.               SDJ, Inc.

rejected a similar preemption challenge to a zoning ordinance

affecting alcohol-serving establishments:              “the Ordinance does not

regulate the land use of these businesses on the basis of their

alcohol use, but regulates them as a result of the secondary affects

[sic] they have on surrounding areas.”               N.W. Enters., Inc., 27 F.

Supp. 2d at 790 (quoting SDJ, Inc. v. City of Houston, 636 F. Supp.

1359, 1373-74 (S.D. Tex. 1986)); see also SDJ, Inc., 837 F.2d at

1280.

             Additionally, § 243.005(a) of the TEXAS LOCAL GOVERNMENT CODE

explicitly forecloses the preemption argument that N.W. Enterprises

presents.     Section 243.005(a) explicitly states that a business is

not exempt from municipal regulations enacted pursuant to chapter

243 of the Local Government Code because it contains coin-operated

machines that are subject to regulation under other statutes. Since

97-75 was enacted by the City of Houston under the authority of

Chapter 243, adult arcades and adult mini-theatres are not exempt



        Chapter 8, Title 132, Revised Statutes.

              (c) This chapter does not affect the existing preemption by
        the state of the regulation of alcoholic beverages and the alcoholic
        beverage industry as provided by Section 1.06, Alcoholic Beverage
        Code.

TEX. LOC. GOV’T CODE ANN. § 243.005 (Vernon 1999).

                                        46
from its provisions based on the fact that they contain coin-

operated machines.

           N.W. Enterprises also argues that 97-75's location and

distance requirements violate another state law. Specifically, they

contend, under § 2153.452 of the TEXAS OCCUPATIONS CODE33 the City may

not prohibit the location of coin-operated machines more than 300

feet from churches, schools, or hospitals.             See B&B Vending Co. v.

City of Garland, 711 S.W.2d 132, 134 (Tex. App. – Tyler 1986, writ

ref’d n.r.e.).     The statute provides that

     (a)   For purposes of zoning, a political subdivision of
           this state shall treat the exhibition of a music or
           skill or pleasure coin-operated machine in the same
           manner as the political subdivision treats the
           principal use of the property where the machine is
           exhibited.

     (b)   Subsection (a) does not prohibit a municipality from
           restricting the exhibition of a coin-operated
           amusement machine within 300 feet of a church,
           school, or hospital.

TEX. OCC. CODE ANN. §2153.452 (Vernon 2003).

           This argument is refuted by the statute itself.              As noted

earlier, the City enacted 97-75 pursuant to authority granted under

Chapter 243 of the LOCAL GOVERNMENT CODE.         Section 243.005(a) states

that businesses are not exempt from ordinances enacted pursuant to

Chapter 243 even though they contain coin-operated machines that are




       33
              The parties and the district court refer to this statute as TEX. REV.
CIV. STAT. ANN. art. 8814. It was repealed and codified as section 2153.452 in
1999. See ACT OF MAY 13, 1999, 76th Leg. R.S., ch. 388, § 6(a), 1999 TEX. GEN. LAWS
2439-40.

                                       47
also subject to regulation under 2153.452.34 B&B Vending Company is

distinguishable because the ordinance at issue in that case was not

a regulation of SOBs. B&B Vending Company, 711 S.W.2d at 133 (coin-

operated machine owner sought a permit to put video games in a fast

food restaurant).      Thus, § 243.005(a)’s exemption was unavailable

to the City to defend its regulation in that case.                 In sum, we

affirm the district court’s holding that the provisions of 97-75 are

not preempted either by TEXAS LOCAL GOVERNMENT CODE § 243.005(b) or TEXAS

OCCUPATIONS CODE § 2153.452.

E.    Stay of enforcement of 97-75 after court rulings

            In FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 110 S.Ct.

596, 107 L. Ed. 2d 603 (1990), the Supreme Court held that any

restraint of SOBs prior to judicial review must be limited to a

specified   brief    time   period.        This   court,   interpreting    this

requirement, has held:       “Maintaining the status quo means in our

view that the County cannot regulate an existing business during the

licensing process.”       TK’s Video, Inc. v. Denton County, Tex., 24

F.3d 705, 708 (5th Cir. 1994).         Section 8(a) grants non-complying

SOBs a 180-day enforcement moratorium for certain provisions of 97-

75.   The FTU plaintiffs argue that, while this 180-day moratorium

might otherwise be valid, the unusual procedural posture of this



      34
            Section 243.005(a) actually refers to coin-operated machines subject
to regulation under Chapter 8, Title 132 of the Revised Statutes.         Section
2153.452, however, is a codification of article 8814 which was part of Chapter 8,
Title 132. Thus, the exemption of § 243.005(a) necessarily extends to businesses
regulated under § 2153.452.

                                      48
case condemns it here.       The posture and argument is this:         The

district court invalidated the ordinance’s locational restrictions

upon enactment.       If the ordinance is upheld, the FTU plaintiffs

still have the right to a stay-of-enforcement for a certain period

of time after this court’s ruling.       Because the ordinance does not

specifically provide for such a contingency, it is constitutionally

invalid.

           The district court ruled against the FTU plaintiffs,

finding that a 180-day delay more than satisfied TK’s Video’s

limited stay-of-enforcement requirement:          “Nothing in TK’s Video

supports Plaintiffs’ novel argument that the City was required to

build into its Ordinance additional periods of delay contingent on

various    possible    judicial   rulings   regarding   the   Ordinance’s

validity.”     N.W. Enters., Inc., 27 F. Supp. 2d at 888.        We agree.

TK’s   Video    merely   grants   non-complying     businesses   “a   fair

opportunity to complete the administrative process and access courts

within a brief period.”     TK’s Video, 24 F.3d at 709.

           N.W. Enterprises makes a similar argument regarding the

grace periods embodied in §§ 7(a) and 9(a) of 97-75.          The employee

licensing provisions and the structural, visibility, and lighting

provisions for adult arcades and adult mini-theatres were originally

to become effective on or about May 15, 1997, 120 days after the

passage of the ordinance.     97-75: §§ 7(a), 9(a).     On account of the

pending litigation, the City did not enforce the ordinance until the

district court ruled on the City’s summary judgment motion and the

                                    49
various cross-motions for summary judgment.        N.W. Enters., Inc., 27

F. Supp. 2d at 767.      After finding most of the licensing provisions

constitutional,    the   district   court    allowed   the   City   to   begin

enforcement of these restrictions on June 5, 1998, over a year after

initial enforcement was to begin.        Id. at 900.     Upon finding the

entirety of the arcade and adult mini-theatre provisions to be

constitutional, the trial court allowed the City to begin overall

enforcement against these entities.

           Before this court, N.W. Enterprises argues               that    the

district court committed fundamental error and violated due process

by allowing one part of the ordinance to be enforced in advance of

the others.   In support of this proposition it cites United States

v. O’Brien, 391 U.S. 367 (1969).         Because we find no support for

this proposition in O’Brien or in the other cases that                     N.W.

Enterprises cites, we find no error in the district court’s handling

of the enforcement of these regulations.

IV.   EMPLOYEE LICENSING

                  The Ordinance requires each manager and entertainer

of SOBs to obtain a permit and to display it conspicuously upon

himself or herself while working.           The City must issue a permit

within 10 days from the date of application unless the applicant has

been convicted of or spent time in jail for an enumerated offense

within the last five years.         The SOBs and employees challenge

various aspects of the permit requirements, and the City contends



                                    50
that the district court erred in enjoining several aspects of this

regulation.

            In this section, we affirm the judgment upholding the

constitutionality of the Ordinance’s permit requirements.                       We

reverse the judgement insofar as it has enjoined the City from

(a) requiring permit applicants to disclose their phone numbers and

home addresses on permit applications and (b) requiring managers to

conspicuously display their identification cards while working in

SOBs. We vacate the injunction prohibiting the City from disclosing

information on permit applications because the appellees have an

adequate legal remedy under state law.              We also vacate as moot the

injunction    prohibiting      the   City    from    requiring     applicants   to

disclose information on permit applications beyond that used by the

Ordinance to determine permit eligibility, because the City has

revised its application forms.

A.   Licensing Procedures

     1.     Ten-day processing period

            FTU35   contends    that   the    district     court    should   have

analyzed the validity of the 10-day time period for processing

permit applications in § 28-254(c) of the Ordinance under strict

scrutiny.     The district court, however, correctly classified the

permit    requirements   as     content-neutral        provisions    subject    to

intermediate    scrutiny.        Specifically,       the   legislative    record

      35
            FTU appellees include individuals who work in SOBs and are subject
to the licensing requirements.

                                       51
reflects that entertainers in SOBs may often be more likely to

engage in prostitution and illegal lewd behavior, and managers, to

some extent, can control entertainers’ behavior.

            Viewed under a standard of intermediate scrutiny, we

disagree with FTU’s contention that the 10-day processing period is

excessive.      The period is well within the 60-day processing period

upheld by this court in TK’S Video, Inc. v. Denton County, Tex.,

24 F.3d 705 (5th Cir. 1994).         FTU concedes that TK’s Video is

binding precedent on the permissible delay in processing business

permits but would distinguish its applicability to             individual

permits. TK’s Video might not strictly control, because processing

a business permit application may be more complex and time-consuming

than processing the permit of an individual, yet that circumstance

supports    a   shorter   time   period   for   processing   licenses   for

individuals.     A 10-day processing period for individual permits is

reasonable by comparison and does not impose an undue burden. Under

intermediate scrutiny, the least restrictive means need not be

employed.

            FTU relies on Kev, Inc. v. Kitsap County, 793 F.2d 1053

(9th Cir. 1986), to support its argument that the 10-day processing

period for entertainer and manager permit applications is excessive

and, thus, renders the permit requirements impermissible prior

restraints.      In Kev, the Ninth Circuit concluded that a five-day

delay in issuing dancer permits was unconstitutional because Kitsap

County did not demonstrate a need for the delay.             Id. at 1060.

                                     52
Contrary to Kev, the record in this case indicates that the time

required to do certain background checks justifies the 10-day

processing period.

      2.   Written requests for temporary permits

           Section 28-254(f) of the Ordinance provides that if the

City does not issue or deny a permit within the 10-day processing

period, it must immediately issue a temporary permit upon written

request by the applicant.       FTU argues that the permit requirements

are   unconstitutional      prior   restraints      on   expression     because

requiring an applicant to submit a written request for a temporary

permit is not the least restrictive method for dealing with an

untimely response by the City.36        When analyzing the validity of a

content-neutral licensing scheme, however, this circuit does not

require that the least restrictive means be implemented.               See TK’s

Video, 24 F.3d at 707-708.          Because the ordinance requires the

immediate issuance of a temporary license upon written request by

an applicant, the Ordinance does not place an undue burden on

license applicants.

      3.   Days and times for permit application and renewal

           Section 28-254(a) of the Ordinance provides that indi-

viduals who want to obtain or renew entertainer or manager permits


      36
            FTU suggests two less restrictive alternatives. First, the City
could allow applicants whose permits have not been issued by the end of the tenth
day to immediately begin work on the eleventh day without submitting a request
in writing.    Alternatively, the City could issue temporary permits when
applicants turn in their permit applications so that applicants can work while
they wait for their applications to be processed.

                                      53
can do so between the hours of 8:00 a.m. and 12:00 p.m. on Monday,

Wednesday, or Friday.   FTU argues that the permit requirements are

facially unconstitutional content-based restraints on expression to

the extent that the Ordinance discriminates in the days and times

during which individuals can apply for permits.   We agree with the

district court that FTU’s complaint does not rise to the magnitude

of a constitutional violation.

     4.   Burden of seeking judicial review of a permit denial and
          burden of proof in court

          FTU argues that the Ordinance’s dancer and manager permit

requirements are unconstitutional because § 28-254(e) places the

burden of seeking judicial review of permit denials on permit

applicants rather than on the City; FTU also argues that the City

should bear the burden of proof in court.   In Freedman v. Maryland,

380 U.S. 51, 85 S.Ct. 734, 13 L. Ed. 2d 649 (1965), the Supreme

Court set forth three procedural safeguards to protect against

unlimited suppression of constitutionally protected speech by a

motion picture censorship board.      First, any restraint before

judicial review occurs can be imposed only for a specified brief

period during which the status quo must be maintained; second,

prompt judicial review of that decision must be available; and

third, the censor must bear the burden of going to court to suppress

the speech and must bear the burden of proof in court.    Freedman,

380 U.S. at 58-59, 85 S.Ct. at 739, 13 L.Ed. 2d at 654-55.




                                 54
            In FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 110 S.Ct.

596, 107 L.Ed. 2d 603 (1990), Justice O’Connor, joined by two other

Justices on the issue, dispensed with the third Freedman requirement

when analyzing the validity of an SOB licensing scheme. FW/PBS, 493

U.S. at 229-30, 110 S.Ct. at 607, 107 L.Ed. 2d at 621.            This circuit

has followed Justice O’Connor in applying only the first two

Freedman procedural safeguards when dealing with a licensing scheme

that does not present the grave dangers of a censorship system.

See, e.g., Encore Videos, Inc. v. City of San Antonio, 310 F.3d 812,

823 (5th Cir. 2002); TK’s Video, 24 F.3d at 707-08.             Other circuits

have also concluded that the third Freedman procedural safeguard

does not apply to licensing schemes that do not directly regulate

content.     See, e.g., MacDonald v. City of Chicago, 243 F.3d 1021,

1035-36 (7th Cir. 2001); Ward v. County of Orange, 217 F.3d 1350,

1355 (11th Cir. 2000); Steakhouse, Inc. v. City of Raleigh, 166 F.3d

634, 640-41 (4th Cir. 1999) (in the context of an administrative

process).

            FTU   urges   this   court    to   apply   the     third   Freedman

procedural safeguard to the Ordinance’s entertainer and manager

permit requirements, contending that individual managers and dancers

have less motivation and significantly less economic wherewithal

than the SOB plaintiffs in FW/PBS to seek judicial review of permit

denials.     In FW/PBS, Justice O’Connor considers the degree of

motivation    that   an   unsuccessful    applicant    would    have   to   seek

judicial review of an adverse administrative decision, but she

                                     55
dispenses with the third Freedman safeguard primarily because

“[u]nder the Dallas ordinance, the city does not exercise discretion

by passing judgment on the content of any protected speech.”

FW/PBS, 493 U.S. at 229, 110 S.Ct. at 607, 107 L.Ed. 2d at 621.

While the censor in Freedman engaged in presumptively invalid direct

censorship of expressive material, the city in FW/PBS simply engaged

in the ministerial, nondiscretionary act of reviewing the general

qualifications of license applicants.           Similarly, the issuance of

manager and entertainer permits under Houston’s ordinance is a

nondiscretionary act that does not require the City to pass judgment

on the content of any protected speech.37                The third Freedman

procedural safeguard therefore does not apply; the City need not

bear the burden of seeking judicial review of a permit denial nor

the burden of proof in court.

B.   Information on permit applications

     1.    Confidentiality

           The Texas Public Information Act (TPIA) gives the public

the right to obtain information in government records unless the

“information [is] considered to be confidential by law, either

constitutional, statutory, or by judicial decision.”             TEX. GOV’T CODE



      37
            Because the issuance of entertainer and manager permits under the
Ordinance is a nondiscretionary act that does not involve passing judgment on the
content of protected speech, FTU’s reliance on Speiser v. Randall, 357 U.S. 513,
78 S.Ct. 1332, 2 L.Ed. 2d 1460 (1958) is also misplaced. The Supreme Court
placed the burden of proof on the State in Speiser because the State was denying
tax exemptions to veterans if they did not sign an oath stating that they did not
advocate the overthrow of the government by unlawful means.

                                      56
§ 552.101.     The district court declared the information provided by

entertainers and managers on their permit applications confidential

under the TPIA, and then enjoined the City from disclosing such

information.     We reverse the injunction because the appellees have

an adequate legal remedy under the TPIA. 11A CHARLES A. WRIGHT & ARTHUR

R. MILLER, FEDERAL PRACTICE   AND   PROCEDURE § 2942 at 44 (1995) (“[T]he main

prerequisite to obtaining injunctive relief is a finding that

plaintiff is being threatened by some injury for which he has no

legal      remedy.”).      Because      the       district    court    declared     the

information      on     entertainer         and    manager    permit    applications

confidential under the TPIA, the City cannot disclose it to the

public.     There is no need for the injunction.

      2.     Phone numbers and home address

             The district court enjoined the City of Houston from

requiring permit applicants to disclose their phone numbers and home

addresses on permit applications.                 We reverse the district court’s

injunction.      The appellees’ concern that their phone numbers and

home addresses may be disclosed to stalkers, overly-aggressive

suitors, or people zealously opposed to SOBs does not justify the

injunction     because     the   information         on   permit    applications     is

confidential     under     the      TPIA.         Moreover,   the     information   is

substantially related to the law enforcement and administrative

needs of the City.




                                            57
          AHD, FTU, and Dee & Dee argue that the district court

properly enjoined the City from requiring entertainers and managers

to disclose their phone numbers and home addresses on permit

applications under TK’s Video.         In TK’s Video, this court upheld a

licensing scheme that required owners and employees of SOBs to

provide   information      about    their     age    and   certain       regulatory

infractions    and    sexual       offenses     because       such       information

“substantially relates to the substantial government interest of

curtailing pernicious side effects of adult businesses.”                       TK’s

Video, 24 F.3d at 710.       That the Denton County order at issue in

TK’s Video did not require license applicants to disclose their

phone numbers and home addresses does not mean such information may

not be required.     While § 8-254(a)(1) requires permit applicants to

disclose their home and mailing addresses, the Ordinance does not

require permit applicants to disclose their phone numbers, but,

under the standard set forth in TK’s Video, the City can require the

disclosure    of   such   information      because    there    is    a   “‘relevant

correlation’ or ‘substantial relation’ between the information

required and the government interest.” Id. The information may not

be necessary to conduct criminal background checks or to ensure that

SOBs do not hire underage employees, but it is highly relevant to

the ability of law enforcement officers to investigate criminal

activity in SOBs.

          The information also substantially relates to the City’s

ability to comply with the notice requirement of the Ordinance. The

                                      58
appellees argue that the City can send the required notice to an

address other than an applicant’s home address, but the least

restrictive means of complying with the notice requirement need not

be employed.    There is a substantial relation between the informa-

tion sought and the City’s interest; we therefore reverse the

district court injunction.

     3.   Criminal History

          Under § 28-254(c) of the Ordinance, the City can deny an

applicant a permit based on a conviction for certain criminal acts

or jail time served for such acts during the preceding five years.

Dee & Dee argues that the district court incorrectly upheld the

Ordinance’s permit disqualification provision under TK’s Video. Dee

& Dee reads TK’s Video to allow criminal background checks solely

to monitor individuals working in SOBs but not to serve as grounds

for permit disqualification and argues that the district court

decision conflicts with prior Supreme Court and Fifth Circuit

precedent.     We disagree.   The licensing scheme at issue in TK’s

Video allowed the county director to deny a permit to an applicant

if the applicant or the applicant’s spouse had been convicted of

certain enumerated crimes or had been released from jail for such

a conviction within two years for a misdemeanor offense or within

five years for a felony offense.        This court concluded that

histories of misconduct are “plainly correlated with the side

effects that can attend [adult] businesses, the regulation of which



                                  59
was    the    legislative      objective.      .    .   .    [E]nds       and   means   are

substantially related[,] . . . assur[ing] a level of scrutiny

appropriate      to   the   protected     character         of   the      activities    and

sluic[ing] regulation away from content, training it on business

offal.” TK’s Video, 24 F.3d at 710. Under TK’s Video, the district

court    properly     upheld    the    Ordinance’s          permit     disqualification

provision.

              As explained earlier, the Ordinance allows the City to

deny a permit to an applicant who has either been convicted of or

spent time in jail for an enumerated crime during the preceding five

years.       The City’s initial permit application, however, required

applicants to disclose information beyond that used by the Ordinance

to determine permit eligibility.                   The district court therefore

enjoined the City from requiring permit applicants to disclose

criminal convictions obtained more than five years before the

application, convictions for crimes other than those enumerated in

the Ordinance, and time spent in jail for an offense other than one

of the enumerated crimes.             N.W. Enters., Inc., 27 F. Supp. 2d at

858.    Even after the City revised its permit applications to accord

with the limitations set by the Ordinance, the district court denied

the City’s motion to reconsider the injunction.                        Id. at 901.       We

vacate the district court injunction as moot because the permit

application      no    longer     requires         applicants        to    disclose     the

information covered by the injunction.                  See Doe v. Marshall, 622



                                          60
F.2d 118, 120 (5th Cir. 1980); Sannon v. United States, 631 F.2d

1247, 1249 (5th Cir. 1980).

C.   Conspicuous Display of Manager Identification Cards

           Section 28-256 of the Ordinance requires each manager or

entertainer to conspicuously display a personal identification card

while working.     The district court upheld the conspicuous display

requirement with regard to entertainers as a permissible content-

neutral regulation that is narrowly tailored to serve the City’s

substantial interest in ensuring that only licensed entertainers

work in adult businesses.        With regard to managers, however, the

district court struck down the requirement under strict scrutiny,

concluding that the legislative record contains no justification for

the requirement for managers.           After reviewing the record, we

disagree with the district court.          Aside from its methodological

error in determining what level of scrutiny to apply, the court

overlooked evidence in the legislative record that supports the need

for the conspicuous display requirement for managers.

           Managers monitor entertainers and play an important role

in ensuring that they do not engage in illegal activity.            According

to the record, though, some managers “look the other way” while

entertainers perform lewd dances or illegal sexual acts.38                  Law

      38
       At Houston City Council SOB Committee Meeting on August 26, 1999, a
number of vice officers testified to the activities taking place at these clubs.
For example, Vice Officer C testified that entertainers often “ask [the patron]
to give them some money to tip the manager or the floor person so that they will
look the other way while they perform a table dance.” See R. Doc. 81, Ex. 8E at
88. Vice Officer A testified that the officers had “heard of occasions where the
dancers told us that they pay extra to management personnel, floor persons,

                                      61
enforcement officers must be able to determine from a distance

quickly, and without being intrusive, whether both entertainers and

managers of clubs are engaging in or permitting illegal activity.

The conspicuous display requirement is narrowly tailored to serve

this important government interest. Managers need not display their

real names but do need to furnish a picture and identification

number on their identification cards. We reverse the district court

decision on the unconstitutionality of the conspicuous display

requirement for managers and hold that the City can require managers

to conspicuously display their identification cards while working.39

                                 CONCLUSION

           The district court’s rulings in this case are extensive

and clearly reflect hard work and thoughtfulness.              Upon review of

the voluminous briefs and record, we AFFIRM the judgment of the


bartenders, waiters to look the other way to make sure that no one know or to
warn them that someone is coming up the that they don’t know.” Id. at 92-93.
Indeed, Officer A noted that he had “one experience personally where the two
dancers spoke in front of me and asked if they thought the waitress was cool
because she wouldn’t tell on them or if the manager knew and he said it was
cool. In turn, these two persons were willing to perform sex acts on me at the
club at the time. They wanted to go through with it. I had to get out of it and
did not want to go through with it.” Id. at 93. According to Officer A, these
entertainers went beyond mere suggestion when he “observed [them] along with
another dancer engaged in sex with one another as well as [being] willing to
engage in sex with [individuals] who they thought were my business partners, but
were other police officers.” Id. at 93. In addition, Vice Officer B testified
that at one particular club that the Houston Police Department investigated, “the
manager also looked the other way as the girls performed table dances for us.
So, I’m sure the management did know what was going on.” Id. at 92.
      39
            AHD argues that the district court erred in upholding the Ordinance’s
manager and entertainer permit requirements under Article I, Section 8 of the
Texas Constitution because they are not the least restrictive means of achieving
the City’s interests. This argument is without merit. As we noted earlier, the
Texas Constitution does not provide broader rights than the First Amendment with
regard to SOBs, and there is no plausible reason for construing the state
constitution differently with respect to SOB managers and entertainers.

                                      62
district court in its entirety40 with the following exceptions.

First, we REVERSE the district court’s ruling enjoining enforcement

of the amended 1,500-foot distance restriction and remand for a

determination whether that restriction, in light of the Ordinance

as a whole, affords reasonable alternative avenues of communication

for SOBs.     Second, we DISMISS the cross-appeal of the Court’s non-

final rulings on the constitutionality of the public parks and

multi-family residence provisions.           Third, we REVERSE the court’s

invalidation of 97-75's interior design restrictions related to

large VIP rooms. Fourth, we REVERSE the court’s invalidation of the

requirements that (a) permit applicants disclose phone numbers and

home addresses on their applications, and (b) managers conspicuously

display their identification cards while at work in SOBs.              Finally,

we   VACATE    the   court’s   injunction     prohibiting      the    City   from

disclosing      information    on   permit    applications      and   requiring

applicants to disclose information beyond that required by 97-75.

              AFFIRMED in Part, DISMISSED in Part, REVERSED in Part,

VACATED in Part, and REMANDED in Part.




      40
            We affirm the district court’s decision to require the formation of
a sign control board pursuant to TEXAS LOCAL GOVERNMENT CODE § 216, but we express
no opinion on the scope of the Texas statute or its applicability to signs
involved in the amended § 28-130(g).

                                       63